Nd DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 28 May 2020.
Claims 1-11 and 14 have been amended.
Claims 15-21 have been added.
Claim 12 has been canceled.  
Claims 1-11 and 13-21 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statements filed on 28 May 2020, 13 October 2021 and 18 April 2021, have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 14 recite: 
calculating, an expected value of the guide word by using an expected value function; 
The disclosure is silent regarding the calculation of an expected value using an expected value function. The disclosure does not explain the specific calculation needed to reach an expected value using an expected value function. The Applicant’s disclosure does explain that that the expected value is calculated using an expected value function for guide words. Further, the current interaction features, non-current interaction features, and the guide word features are obtained to perform the calculation. For example paragraph [0040] of the disclosure recites:  

However, the disclosure does not adequately explain the calculation required for an expected value of the word guide by using an expected value function since there is no specific example given to how this calculation would be performed and how each feature would be considered or weighted in the calculation.  Which raises questions whether the Applicant truly had possession of these features at the time of filing and thereby fails to comply with the written description requirement (MPEP 2163 III(3)(a)).  The Examiner notes that this is not an enablement rejection. 
	Claims 2-11 and 15-21 depending from claims 1 and 13, respectively, inherit the deficiencies as noted. 

Claims 7 and 20 recite: 
	calculating, the features of the guide word, and the current interaction features and non-interaction features of the user by using the expected value function to obtain the expected value of the guide word, 
The disclosure is silent regarding the calculation of the feature of the guide word and the current interaction features and non-interaction features of the user by using the expected value function. Further, the disclosure does not explain the specific calculation needed to reach an expected value using an expected value function to calculate the guide word. The Applicant’s disclosure does explain that the calculation of the features of the guide word, current interaction paragraph [0040] of the disclosure recites:  
“In an embodiment, calculating the expected value of the guide word by using the expected value function for each guide word in the guide word candidate set includes obtaining current interaction features of the user, determining features of the guide word, and calculating the features of the guide word. and the current interaction features and non-interaction features of the user by using the expected value function to obtain the expected value of the guide word.” 
However, the disclosure does not adequately explain the calculation required for an expected value of the word guide by using an expected value function since there is no specific example given of a calculation or formula used to calculate the features of the guide word, the current interactions and the non-interactions of the user.  Which raises questions whether the Applicant truly had possession of these features at the time of filing and thereby fails to comply with the written description requirement (MPEP 2163 III(3)(a)).  The Examiner notes that this is not an enablement rejection. 
	 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13 and 14 recite: 
calculating, an expected value of the guide word by using an expected value function; 
The limitations renders the claims unclear as to how the calculation of an expected value of the guide word by using an expected value function would be accomplished. The disclosure does not describe or explain how the step of calculating the expected value would be done and does not explain exactly how an expected value function would be used to calculate the expected value. For example, it is not clear what weights of features would be considered in the calculation of the expected value by using an expected value function. The disclosure does describe that features of the guide word, features of the current interaction of the user, and features of the non-interaction of the user are used to calculate the expected value of the guide word. For example, paragraph [0040] of the disclosure explains:
“In an embodiment, calculating the expected value of the guide word by using the expected value function for each guide word in the guide word candidate set includes obtaining current interaction features of the user, 
And paragraph [0041] recites: 
“the interaction feature St of the user in a tth interaction may be a hidden variable output of a recurrent neural network (RNN) model in the tth interaction. Furthermore, input of the RNN model is interaction behavior data of the user in the tth interaction and interaction features in a (t-1)th interaction. The interaction behavior data in the tth interaction includes but is not limited to interaction behavior data generated by interaction behaviors such as click, ordering, active input or merchant and/or commodity detail page browsing. In the 0th time, that is when t = 0, the user does not have an interaction behavior”  
However, the disclosure does not explain how features are considered in the calculation and does not give an example of what weights each feature would be given. The disclosure gives the example in paragraph [0041] that for a feature of a non-interaction of the user would be given the weight of 0 (i.e., t=0). However, the disclosure does not give specifics as to how other features would be weighted in the calculation, such as the guide word features and the features of the current interaction of the user. It is not clear how the features are utilized within the calculation and therefore it is not clear how the expected value could be calculated using an expected value function.  As such, the metes and the bounds of the claims are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of the claims because they are not apprised of how the calculation of the expected value by using the expected value function would be occurring. Claims 2-11 and 15-21 depending from claims 1 and 13, respectively, inherit the deficiencies as noted. 
For purposes of this examination, the Examiner will interpret the claim limitations as best understood. 

Claims 7 and 20 recite: 
	calculating, the features of the guide word, and the current interaction features and non-interaction features of the user by using the expected value function to obtain the expected value of the guide word, 
The limitations renders the claims unclear as to how the calculation the features of the guide word, the current interaction features and the non-interaction features by using the expected value function, would be accomplished. The disclosure does not describe or explain how the step of calculating the features would be done and does not explain exactly how an expected value function would be used to calculate the expected value of the guide word. For example, it is not clear what weights of features would be considered in the calculation of the expected value by using an expected value function. The disclosure does describe that features of the guide word, features of the current interaction of the user, and features of the non-interaction of the user are used to calculate the expected value of the guide word. For example, paragraph [0040] of the disclosure explains:
“In an embodiment, calculating the expected value of the guide word by using the expected value function for each guide word in the guide word candidate set includes obtaining current interaction features of the user, determining features of the guide word, and calculating the features of the guide word. and the current interaction features and non-interaction features of the user by using the expected value function to obtain the expected value of the guide word.” 
And paragraph [0041] recites: 
“the interaction feature St of the user in a tth interaction may be a hidden variable output of a recurrent neural network (RNN) model in the tth interaction. Furthermore, input of the RNN model is interaction behavior data of the user in the tth interaction and interaction features in a (t-1)th interaction. The interaction behavior data in the t'" interaction includes but is not limited to interaction behavior data generated by interaction th time, that is when t = 0, the user does not have an interaction behavior”  
However, the disclosure does not explain how features are considered in the calculation and does not give an example of what weights for each feature would be given. The disclosure gives the example in paragraph [0041] that for a feature of a non-interaction of the user would be given the weight of 0 (i.e., t=0). However, the disclosure does not give specifics as to how other features would be weighted in the calculation, such as the guide word features and the features of the current interaction of the user. It is not clear how the features are utilized within the calculation and therefore it is not clear how the expected value could be calculated using an expected value function.  As such, the metes and the bounds of the claims are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of the claims because they are not apprised of how the calculation of the expected value by using the expected value function would be occurring. 
For purposes of this examination, the Examiner will interpret the claim limitations as best understood. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 are directed to a method, claims 13 and 15-21 are directed to a system, and claim 14 is directed to a product of manufacture.     
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of guide word recommendation.  Specifically, representative claim 1 recites the abstract idea of: 
determining, a first keyword set on the basis of current interaction behavior data of a user; 
generating, a guide word candidate set on the basis of the first keyword set, a second keyword set and a third keyword set, wherein the second keyword set is obtained based on historical orders and preference data of the user and the third keyword set is obtained based on trending search words and commodity supply information of a current located geographic area of the user; 
for each guide word in the guide word candidate set, calculating, an expected value of the guide word by using an expected value function; and 
determining, at least one guide word with the expected value higher than a preset value threshold as  guide word to be recommended.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of a guide word recommendation, as noted above.  This concept is considered to be a certain method of organizing human activity because it relates to sale activities or behaviors since the claims recite steps of determining a keyword based on current interaction behavior data of a user and generating keywords based on historical orders and preference data of a user and trends of search words and commodity supply information in a geographic area, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer and an electronic equipment. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
for each guide word in the guide word candidate set, calculating, an expected value of the guide word by using an expected value function, would fall into the enumerated grouping of a mathematical concept and is directed to a mathematical calculation. As recited in the 2019 PEG Update, “a mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable or number”. In this case, the step of calculating an expected value of a guide word using an expected value function would be a mathematical concept. Therefore, claim 1 recites and abstract idea of guide word recommendation that also falls into the grouping of a mathematical concept. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 of a computer and an electronic equipment, are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 13 and 14 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 13 includes the additional elements of a memory, a processor and a computer program stored on the memory and capable of running on the processor and independent claim 14 a non-transitory computer readable medium, wherein the storage medium store a computer program, and when the computer program is executed by the processor. The Applicant’s specification does not provide any discussion or description of the additional elements in claims 13 and 14, as being anything other than generic elements. Thus, the claimed additional elements of claims 13 and 14 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 13 and 14 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 13 and 14, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 13 and 14 are ineligible. 
Dependent claims 2-11 and 15-21 do not aid in the eligibility of independent claims 1 and 13, respectively. For example, claims 2-11 and 15-21 merely act to provide further limitations of the abstract idea recited in representative claim 1.
It is noted that dependent claims 3 and 16 include the additional element of click and page browsing.  Applicant’s specification does not provide any discussion or description of the click or page browsing as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3 and 16 are directed towards an abstract idea. Additionally, the additional elements of claims 3 and 16, considered 
As such, claims 2-11 and 15-21 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 3, 7-8, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, D., et al. (PGP No. US 2015/0294388 A1), in view of Bax, E., et al. (PGP No. US 2016/0048901 A1).  

Claim 1-
Hu discloses a computer-implemented guide word recommendation method (Hu, see: paragraph [0045] disclosing “category path recognition system”), comprising: 
determining, by an electronic equipment, a first keyword set on the basis of current interaction behavior data of a user (Hu, see: paragraph [0030] disclosing “Perform word segmentation on all commodity titles in the first data, obtain all keywords”; and see: [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction behavior data of a user]”; and see: paragraph [0049] disclosing “commodity title is ‘HSTYLE Korean fashion women’s apparel slim worn-out straight-leg jeans’ the key-word set obtained includes keywords of ‘HSTYLE’, ‘Korean’, ‘fashion’,…[i.e., first keyword set on the basis of current interaction behavior data]”); 
generating, by the electronic equipment, a guide word candidate set on the basis of the first keyword set, a second keyword set, wherein the second keyword set is obtained based on data of the user (Hu, see: paragraph [0049] disclosing “commodity title is ‘Metersbonwe Fashion women’s apparel slim straight-leg jeans’, the keyword set obtained includes keywords of ‘Meterbonwe’, ‘Fashion’, ‘ women’s apparel’, ‘slim’…[i.e., second keyword set]”; and see: paragraph [0050] discloses “performs word segmentation on the commodity title” and “utilizes the keyword set” and “determine the category path [i.e., generates a guide word candidate] of the commodity title”; and see: paragraph [0068] disclosing “system selects the category path with ; 
for each guide word in the guide word candidate set, calculating, by the electronic equipment, an expected value of the guide word by using an expected value function (Hu, see: paragraph [0063] disclosing “S (P, K.sub.i) represents the keyword counting value of the keyword K.sub.i under the category path P, A represents a parameter A which is the first predefined parameter, B represents a parameter B which is the second predefined parameter” and “values of the parameters A and B may have been corrected which can make the accuracy of the commodity category recognition model no less than a predefined parameter value”; and see: [0065] disclosing “calculated by Formula (2) below [i.e., expected value function]”; and see: paragraph [0068] disclosing “calculate the integrated counting value of each category path [i.e., calculating an expected value of the guide word] in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths [i.e., guide word candidate set]”); and 
determining, by the electronic equipment, at least one guide word with the expected value higher than a preset value as a guide word (Hu, see: see: paragraph [0067] disclosing “category path with the largest integrated counting value [i.e., guide word with the expected value higher] in the set of category paths is selected as the category path of the commodity title”).
Although Hu does disclose a first and second keyword sets, guide word candidates that are calculated for an expected value of the guide word using an expected value function, and one of the guide words calculated to be higher, Hu does not disclose that the second keyword set is based on historical orders or preference data of the user. Hu does not disclose a third keyword that is based on trending search words and commodity supply information, and does not disclose 
a keyword is obtained based on historical orders and preference data of the user; 
a third keyword set based on trending search words and commodity supply information of a current located geographic area of the user; 
determining a threshold for content to be recommended;  
but Bax, however, does teach: 
a keyword is obtained based on historical orders and preference data of the user (Bax, see: paragraph [0042] teaching “set of content suggestions [i.e., keyword obtained based on historical orders and preference data] may be generated based upon the set of search keywords”; and see: paragraph [0043] teaching “a purchase history of the user” and “a preference of the user”); 
a third keyword set based on trending search words and commodity supply information of a current located geographic area of the user (Bax, see: paragraph [0003] teaching “set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game [i.e., third keyword set] in stock [i.e., commodity supply])”).  
determining a threshold for content to be recommended (Bax, see: paragraph [0040] teaching “Search keywords having user engagement above a threshold [i.e., determining a threshold]” and “may be selected for inclusion within the set of search keywords” and “generating content suggestions [i.e., content to  be .  
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of a keyword is obtained based on historical orders and preference data of the user; a keyword based on trending search words and commodity supply information of a current located geographic area of the user; determining a value threshold for content to be recommended, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 

Claim 3-
Hu in view of Bax teach the method according to claim 1, as described above. 
Hu discloses wherein determining the first keyword set comprises:
searching, by the electronic equipment, for merchant data and/or commodity data associated with the current interaction behavior data of the user in a first database, wherein the current interaction behavior data of the user is obtained based on at least one of following operations triggered by the user  (Hu, see: paragraph [0044] disclosing “searching the keyword”; and see: paragraph [0047] disclosing “category path of the commodity title [i.e., commodity data], after the user inputs a commodity title through a user device”): 
active input, click, or merchant and/or commodity detail page browsing (Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., active input]”); and 
determining, by the electronic equipment, the first keyword set on the basis of the associated merchant data and/or commodity data Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device”; and see: paragraph [0049] disclosing “commodity title is ‘HSTYLE Korean fashion women’s apparel slim worn-out straight-leg jeans’ the key-word set obtained includes keywords of ‘HSTYLE’, ‘Korean’, ‘fashion’,…[i.e., first keyword set on the basis of the commodity data]”).

Claim 7-
Hu in view of Bax teach the method according to claim 1, as described above.
Hu further discloses wherein calculating the expected value of the guide word by using the expected value function comprises (Hu, see: paragraph [0065] disclosing “calculated by Formula (2) below [i.e., expected value function]”; and see: paragraph [0068] disclosing “calculate the integrated counting value of each category path [i.e., calculating an expected value] in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths”):
 obtaining, by the electronic equipment, current interaction features of the user (Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction feature]”); 
determining, by the electronic equipment, features of the guide word (Hu, see: paragraph [0067] disclosing “category path with the largest integrated counting value in the set of category paths is selected as the category path of the commodity title”; and see: paragraph [0072] disclosing “category path recognition system searches the keywords” and “under the category path ‘women’s apparel/ladies boutique>pants>ladies Jeans [i.e., features]’” and “calculate the keyword counting value of each keyword [i.e., determining features of the guide word]”); and 
calculating, by the electronic equipment, the features of the guide word, and the current interaction features of the user by using the expected value function to obtain the expected value of the guide word (Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction behavior features]”; and see: paragraph [0065] disclosing “calculated by Formula (2) below [i.e., expected value function]”; and see: paragraph [0068] disclosing “calculate the integrated counting value of each category path [i.e., calculating an expected value] in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths”).
Although Hu discloses current interaction features of the user and calculating a value with a value function for a guide word, Hu does not disclose non-interaction features that would be irrelevant to a current user, and influences the ordering of the user. Hu does not disclose: 
non-interaction feature are irrelevant to a current interaction behavior of the user, but influence ordering of the user; 
but, Bax, however, does teach: 
non-interaction feature are irrelevant to a current interaction behavior of the user, but influence ordering of the user (Bax, see: paragraph [0043] teaching “content suggestions, may be ordered [i.e., irrelevant to a user, but influence . 
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the feature of a non-interaction feature are irrelevant to a user, but influence ordering of the user, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 

Claim 8-
Hu in view of Bax teach the method according to claim 7, as described above. 
Hu further discloses wherein obtaining the current interaction features of the user comprises: 
obtaining, by the electronic equipment, interaction features of the user (Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction behavior features]”); and 
obtaining, by the electronic equipment, the current interaction features of the user based on the current interaction behavior data of the user (Hu, see: paragraph [0030] disclosing “Perform word segmentation on all commodity titles in the first data, obtain all keywords” [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction behavior features]”) (Examiner’s note: The 
Although Hu discloses current interaction features of the user and calculating a value with a value function for a guide word, Hu does not disclose previous interaction features of the user. Hu does not disclose: 
obtaining previous interaction features of the user; 
but, Bax, however, does teach: 
obtaining previous interaction features of the user (Bax, see: paragraph [0043] teaching “browsing history of the user (e.g., the user may have searched for wireless controllers)”). 
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the feature of obtaining previous interaction features of the user, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 

Regarding claim 13, claim 13 directed to a system. Claim 13 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 13 includes the features of an electronic equipment, comprising a memory, a processor and a computer program stored on the memory and capable of running on the processor, which are disclosed by Hu (Hu, see: paragraph [0005] disclosing “a memory and a processor, wherein the memory stores instruction units executable for the processor”). Claim 13 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding Claim 14, claim 14 directed to a system. Claim 14 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 14 includes the features of a non-transitory computer readable storage medium, wherein the storage medium stores a computer program, which is disclosed by Hu (Hu, see: paragraph [0021] disclosing “processor-executable instructions that are stored on a non-transitory tangible computer readable medium”).  Claim 14 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding Claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding Claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 20  is therefore rejected for the same reasons as set forth above for claim 7.



Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, D., et al., in view of Bax, E., et al. and Gupta, R. (PGP No. US 2018/0239798 A1). 

Claim 2- 
Hu in view of Bax teach the method according to claim 1, as described above. 
Hu does not disclose the limitation of: 
displaying, by the electronic equipment, guide words to be recommended according to a descending sequence of the expected values. 
Although Hu does disclose a guide word to be determined for a user based on an expected value (Hu, see: paragraph [0050] discloses “performs word segmentation on the commodity title” and “utilizes the keyword set” and “determine the category path of the commodity title [i.e., guide words]”; and see: paragraph [0067] disclosing “category path with the largest integrated counting value in the set of category paths is selected as the category path of the commodity title [i.e., expected values]”), Hu does not disclose that there is a display of the recommended content and that the recommendations. Hu does not explicitly disclose: 
displaying, by the electronic equipment, content to be recommended. 
Bax, however, does teach: 
 displaying, by the electronic equipment, content to be recommended (Bax, see: paragraph [0044] teaching “content suggestions may be displayed through a search interface”). 
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Although Hu does disclose guide words based on expected values (Hu, see: paragraph [0067] disclosing “category path with the largest integrated counting value in the set of category paths is selected as the category path of the commodity title [i.e., expected values]”), Hu does not disclose that there is a descending sequence of the values. Hu does not disclose: 
displaying recommendations according to descending values.
Gupta, however, does teach:
displaying recommendations according to descending values (Gupta, see: paragraph [0039] teaching “managing the recommendations to display”; and see: paragraph [0040] teaching “operation 630 the top M search alternative-type recommendations are chosen (based on frequency count….)” and “chosen recommendations are sorted at operation 640 by type, then by frequency count highest to lowest”). 
This step of Gupta is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the displaying of recommendations according to descending values, as taught by Gupta. One of ordinary skill in the art before the effective filing 

Regarding Claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 2. 



Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, D., et al., in view of Bax, E., et al., Garg, A., et al. (Patent No. US 9,454,581 B1) and Kanigsberg, I., et al. (PGP No. US 2008/0294621 A1). 

Claim 4-
Hu in view of Bax teach the method according to claim 1, as described above. 
Hu discloses wherein generating the guide word candidate set on the basis of the first keyword set, the second keyword set and the keyword set comprises:
performing, by the electronic equipment, operation on the first keyword set, the second keyword set to obtain a target keyword set (Hu, see: paragraph [0049] disclosing “commodity title is ‘HSTYLE Korean fashion women’s apparel slim worn-out straight-leg jeans’ the key-word set obtained includes keywords of ‘HSTYLE’, ‘Korean’, ‘fashion’,…[i.e., first keyword set]” and “commodity title is ‘Metersbonwe Fashion women’s apparel slim straight-leg jeans’, the keyword set obtained includes keywords of ‘Meterbonwe’, ‘Fashion’, ‘ women’s apparel’, ‘slim’…[i.e., second keyword set]”; and see: paragraph [0072] disclosing “system processes the two category paths in the obtained set of the category paths respectively”); 
obtaining, by the electronic equipment, the target keyword set (Hu, see: paragraph [0072] disclosing “system processes the two category paths in the obtained set of the category paths respectively” and “commodity title of ‘Metersbonwe fashion women’s apparel slim straight-leg jeans’”); 
generating, by the electronic equipment, an initial guide word candidate set from the keywords in the target keyword set through an algorithm (Hu, see: paragraph [0065] disclosing “calculated by Formula (2) below [algorithm]”; and see: paragraph [0068] disclosing “calculate ; and 
a supply condition in the initial guide word candidate set to obtain the guide word candidate set (Hu, see: paragraph [0068] disclosing “calculate the integrated counting value of each category path in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths [i.e., guide word candidate set]”; and see: paragraph [0072] disclosing “system processes the two category paths in the obtained set of the category paths respectively” and “commodity title of ‘Metersbonwe fashion women’s apparel slim straight-leg jeans’”).
Although Hu does disclose a first and second keyword sets, guide word candidates from the keywords and obtaining a word candidate set, Hu does not disclose a third keyword. Hu does not disclose: 
a third keyword set; 
but Bax, however, does teach: 
a third keyword set (Bax, see: paragraph [0003] teaching “content suggestions are generated based upon the set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game [i.e., third keyword set] in stock [i.e., commodity supply])”); 
a supply condition in the content (Bax, see: paragraph [0003] teaching “content suggestions are generated based upon the set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game in stock [i.e., commodity supply])”; 
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the feature of a third keyword, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 
	Although Hu does disclose guide words, Hu does not disclose that there is a merging and de-duplication operation on the first and second keyword sets, obtaining compatible keywords, keywords through a natural language generation algorithm, and does not disclose that the guide words do not meet a supply condition and would be deleted. Hu does not disclose: 
performing, merging and de-duplication operation on keywords; 
obtaining compatible keywords; 
but Garg, however, does teach: 
performing, merging and de-duplication operation on keywords (Garg, see: Col. 9, ll. 7-11 teaching “products that match the search query” and “query results duplicates are merged”); 
obtaining compatible keywords (Garg, see: Col. 3, ll. 30-35 teaching “a plurality of products that match the search query to generate more like this [i.e., compatible keywords] search results”). 
This step of Garg, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of performing merging and de-duplication on keywords and obtaining compatible keywords, as taught by Garg. . One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to improve search responses for a remote user (Garg, see Col. 3).  

Although Hu does discloses guide words that are determined based on a supply condition, Hu does not disclose that the guide words are determined based on a natural language generation, and does not disclose that the guide words are deleted based on a condition being met. Hu does not disclose: 
a natural language generation;
deleting content not meeting a condition; 
but Kanigsberg, however, does teach: 
a natural language generation (Kanigsberg, see: paragraph [0116] teaching “applies a simple natural language processing filter”; and see: paragraph  [0137] teaching “the term analyzer 363 is responsible for applying Natural Language Processing rules to input strings”);
deleting content not meeting a condition (Kanigsberg, see: paragraph [0116] teaching “parses the entry string into unique terms and applies a simple natural language processing filter. At step 715, a predetermined combination of one or more words is removed from the string entered”; and see: paragraph [0137] teaching “This includes word sense disambiguation, spelling correction and term removal. The results mixer 360 determines how the terms are fed into the ICA 305 or CSO 310 and how data in turn is fed back between the two systems. In addition, rules can be applied which filter the output to a restricted set”).  
This step of Kanigsberg is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include natural language generation and deleting content, such as search terms, as taught by Kanigsberg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide better recommendations to users by recognizing keywords in search queries that are often used together (Kanigsberg, see: paragraph [0018]).  

Claim 5-
Hu in view of Bax, Garg and Kanigsberg method according to claim 4, as described above. 
further comprising: 
determining, by the electronic equipment, the second keyword set (Hu, see: paragraph [0047] disclosing “category path of the commodity title, after the user inputs a commodity title through a user device [i.e., current interaction behavior data of a user]”; and see: paragraph [0049] disclosing “commodity title is ‘HSTYLE Korean fashion women’s apparel slim worn-out ; and 
Hu discloses keyword sets, such as a first and second keyword sets. Hu does not disclose that there is a third keyword set and does not disclose a fourth keyword set. Hu does not disclose:
determining, the third keyword set; 
obtaining a fourth keyword set; 
but Bax, however, does teach: 
determining, by the electronic equipment, the third keyword set (Bax, see: paragraph [0003] teaching “set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game [i.e., third keyword set] in stock [i.e., commodity supply])”); 
obtaining a fourth keyword set  (Bax, see: paragraph [0042] teaching “a search query ‘Think Tank Strategy Game’ [i.e., fourth keyword set]”).  
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of determining the third keyword set and obtaining a fourth keyword set, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 


performing, merging and de-duplication operation on keywords; 
the user is detected to log in; 
but Garg, however, does teach: 
performing, merging and de-duplication operation on keywords (Garg, see: Col. 9, ll. 7-11 teaching “products that match the search query” and “query results duplicates are merged”); 
the user is detected to log in (Garg, see: Col. 6, ll. 66-67 and Col. 7, ll. 1-12 teaching “user sessions can be monitored” and “to provide the user sessions data” and “if a user logs into a merchant's web site and has a user profile associated with the user's login, then the user's profile data can be provided to the user context data store and associated with the user (e.g., that particular user's login account). The user context data can then be used to determine a user context as an input for processing a user's more like this request”).  
This step of Garg, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of performing merging and de-duplication on keywords and the user is detected to log in, as taught by Garg. . One of ordinary skill in the art 

Claim 6-
Hu in view of Bax, Garg and Kanigsberg teach the method according to claim 5, as described above.
Although Hu discloses a first and second keyword set, obtaining the target keyword (Hu, see: paragraph [0072] disclosing “system processes the two category paths in the obtained set of the category paths respectively” and “commodity title of ‘Metersbonwe fashion women’s apparel slim straight-leg jeans’[i.e., target keyword set]” ) Hu does not disclose a third or fourth keyword set. Hu does not disclose: 
the third keyword set; 
a fourth keyword set; 
but Bax, however, does teach: 
determining, by the electronic equipment, the third keyword set (Bax, see: paragraph [0003] teaching “set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game [i.e., third keyword set] in stock [i.e., commodity supply])”); 
obtaining a fourth keyword set  (Bax, see: paragraph [0042] teaching “a search query ‘Think Tank Strategy Game’ [i.e., fourth keyword set]”).  
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been 

Although Hu does disclose guide words, Hu does not disclose that there is a merging and de-duplication operation on keywords. Hu does not disclose: 
performing, merging and de-duplication operation on keywords; 
but Garg, however, does teach: 
performing, merging and de-duplication operation on keywords (Garg, see: Col. 9, ll. 7-11 teaching “products that match the search query” and “query results duplicates are merged”); 
This step of Garg, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of performing merging and de-duplication on keywords, as taught by Garg. . One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to improve search responses for a remote user (Garg, see Col. 3).  
Regarding Claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 4.

Regarding Claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 5.

Regarding Claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 6.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, D., et al., in view of Bax, E., et al., Garg, A., et al.

Claim 9-
Hu in view of Bax teach the method according to claim 7, as described above. 
Hu further discloses wherein obtaining the features of the guide word comprises:
obtaining, by the electronic equipment, keywords of the guide word (Hu, see: paragraph [0030] disclosing “Perform word segmentation on all commodity titles in the first data, obtain all keywords”; and see: paragraph [0049] disclosing “commodity title is ‘HSTYLE Korean fashion women’s apparel slim worn-out straight-leg jeans’ the key-word set obtained includes keywords of ‘HSTYLE’, ‘Korean’, ‘fashion’,…[i.e., keywords of the guide word])”); and 
determining, by the electronic equipment, the keywords of the guide word (Hu, see: paragraph [0050] discloses “performs word segmentation on the commodity title” and “utilizes the keyword set” and “determine the category path [i.e., determines the guide word] of the commodity title”; and see: paragraph [0068] disclosing “system selects the category path with the largest integrated counting value among the set of category paths [i.e., guide word]”).  

Although Hu discloses the keywords of the guide word, Hu does not disclose that the information of the commodity is linkable with information regarding the merchant. Hu does not disclose: 
preference data of the user; 
the information of the commodity which the content is linkable, the information of the merchant which the content is capable of being linked to; 

preference data of the user (Bax, see: paragraph [0042] teaching “set of content suggestions [i.e., keyword obtained based on historical orders and preference data] may be generated based upon the set of search keywords”);  
the information of the commodity which the content is linkable, the information of the merchant which the content is capable of being linked to (Bax, see: paragraph [0003] teaching “The set of content suggestions may comprise a website link to a merchandise item” and “a description of the merchandise item” and “a business user review, a business description”). 
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of preference data of the user and the information of the commodity which the content is linkable, the information of the merchant which the content is capable of being linked to, as taught by Bax. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to provide improved recommendations of content to a user based on keyword sets used in a search query (Bax, see: paragraph [0002]). 

Although Hu does disclose a guide word that is suggested to a user, Hu does not disclose that there is a matching degree for the features of the guide word. Hu does not disclose: 
determining matching degree as the features of the guide word; 
but Garg, however, does teach: 
determining matching degree as the features of the guide word (Garg, see: Col. 8, ll. 51-54 teaching “engine 402 receives a product or other item (e.g., a product_ID or other product identifier) with a more like this search request at 408 that along with the input from stage 406” and ll. 64-66 teaching “such weights can be determined as a value that indicates a degree to which the word is uniquely associated with the product”; and see: Col. 9, ll. 7-11 teaching “products that match the search query” and ll. 34-36 teaching “attributes are used to compute a match of similarity of the candidate product with all the products in the search index” and “similarity match is computed using a function”).  
This step of Garg, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the feature of determining matching degree as the features of the guide word, as taught by Garg. . One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu in order to improve search responses for a remote user (Garg, see Col. 3).  

Claim 11-
Hu in view of Bax teach the method according to claim 1, as disclosed above. 
Hu does not disclose the limitation: 
determining, by the electronic equipment, a guide word to be recommended before an interaction behavior occurs on the basis of the second keyword set and the third keyword set when the user is detected to log in.

a third keyword set;  
but Bax, however, does teach:  
a third keyword set (Bax, see: paragraph [0003] teaching “set of search keywords” and “a location of the user, a user interact…a popularity metric, a trending metric”; and see: paragraph [0042] teaching “a map to a location of the merchandise item…have the Rad Racing Game [i.e., third keyword set] in stock [i.e., commodity supply])”).  
determining a content to be recommended (Bax, see: paragraph [0040] teaching “Search keywords having user engagement above a threshold [i.e., determining a threshold]” and “may be selected for inclusion within the set of search keywords” and “generating content suggestions [i.e., content to  be recommended]”; and see: paragraph [0044] teaching “content suggestions may be provided to the user” and “may be displayed through a search interface”).  
This step of Bax is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of a third keyword set and determining a 

	Although Hu does disclose a guide word provided for a user, Hu does not explicitly disclose that there is determining of context before interaction occurs when the user is detected to log in. Hu does not disclose: 
determining context before an interaction occurs on the basis the user is detected to log in. 
Garg, however, does teach: 
determining context before an interaction occurs on the basis the user is detected to log in (Garg, see: Col. 6, ll. 66-67 and Col. 7, ll. 1-12 teaching “user sessions can be monitored” and “to provide the user sessions data” and “if a user logs into a merchant's web site and has a user profile associated with the user's login, then the user's profile data can be provided to the user context data store and associated with the user (e.g., that particular user's login account). The user context data can then be used to determine a user context as an input for processing a user's more like this request”)
This step of Garg, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to keywords in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the features of determining context before an interaction occurs on the basis of the user is detected to log in, as taught by Garg. One of ordinary skill in .  

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, D., et al., in view of Bax, E., et al. and Li, W., et al. (PGP No. US 2019/0370304 A1). 
Claim 10-
Hu in view of Bax teach the method according to claim 1, as described above. 
Hu discloses further comprising: 
extracting, by the electronic equipment, user interaction features corresponding to interaction behavior data  (Hu, see: paragraph [0065] disclosing “calculated by Formula (2) below [i.e., expected value function]”; and see: paragraph [0068] disclosing “calculate the integrated counting value of each category path [i.e., calculating an expected value of the guide word] in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths [i.e., guide word candidate set]”; and 
an expected value to obtain the expected value function (Hu, see: paragraph [0065] disclosing “calculated by Formula (2) below [i.e., expected value]”; and see: paragraph [0068] disclosing “calculate the integrated counting value of each category path [i.e., calculating an expected value of the guide word] in the set of the category paths to select the category path with the largest integrated counting value among the set of category paths”).
Although Hu does disclose user interaction features that correspond to interaction data that is used for calculating an expected value function, Hu does not disclose that there is a training sample to obtain training feature and does not disclose that there is training a model using the training features. Hu does not disclose: 
extracting a training sample to obtain training features; 
training, a model by using the training features; 
but Li, however, does teach: 
extracting a training sample to obtain training features (Li, see: Abstract teaching “ historical search word… by the server” and “historical search word… as a training sample, and adding the training sample into a training sample set”; and see: paragraph [0072] “training sample”); 
training, a model by using the training features (Li, see: paragraph [0072] teaching “uses the historical search word, the M documents, the target document ranking list, and the ranking effect evaluation value as a training sample, and adds the training sample into a training sample set”; and see: paragraph [0076] teaching “the server trains the training sample set by using a reinforcement learning algorithm, to obtain a ranking model”). 
This step of Li, is applicable to the method of Hu, as they both share characteristics and capabilities, namely, they are directed to previous search words in search queries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hu, to include the feature extracting a training sample to obtain training features and  training, a model by using the training features, as taught by Li. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hu to provide an optimal ranking of search words by using a learning model (Li, see: paragraph [0005]).  

Regarding Claim 21, claim 21 is directed to a system. Claim 21 recites limitations that are parallel in nature to those addressed above for claim 10, which is directed towards a method. Claim 21 is therefore rejected for the same reasons as set forth above for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ouimet, K., et al. (PGP No. US 2018/0130072 A1), describes a system including a website and interface that allows adding product attributes to a shopping list by searching the product information in a database by product category or keyword phrase. 
Hopkins, K., et al. (PGP No. US 2018/0330012 A1), describes a method and system for generating category and criterion-based search results from a search query. 
Menguy, C., et al. (PGP No. US 2020/0065425 A1), describes a system for delivering contextual interests that are based on interaction information of a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625